Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
Claims 1-8 are hereby amended as follows:
Claims 1-8 are cancelled as non-elected claims.
STATUS OF CLAIMS
 	Applicant’s amendment of claim 14 in “Claims - 07/14/2022” with the “Arguments/Remarks Made in an Amendment” is acknowledged. 
 	This office action considers Claims 9-20 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 9-20 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 14: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a gate structure on the bottom spacer layer and a side surface of the vertical fin, wherein the gate structure separates the bottom spacer layer from the fin transition region” – as recited in claim 14, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20190393341 A1 to Mochizuki) substantially discloses the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20190393341 A1 to Mochizuki) is considered pertinent to applicant's disclosure. See form PTO-892. Mochizuki discloses: 

    PNG
    media_image1.png
    232
    441
    media_image1.png
    Greyscale

Mochizuki – Fig. 5
Regarding Claim 14, Mochizuki teaches a vertical transport field effect transistor (VTFET) (see the entire document; Fig. 11 along with Fig. 4-5; specifically, [0037]-[0040], and as cited below), comprising:
a vertical fin (130; Fig. 11; [0037]) on a substrate (110 – [0030]);
a fin transition region (135 – [0037]) between the vertical fin (130) and the substrate (110), wherein the fin transition region has a curved surface ([0037] – “tapered lower portions 135 of the vertical fins” – 135 is curved as seen in Fig. 11);
a gap layer segment (160 – [0040]) on the substrate (110) adjacent to the fin transition region (135).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 14 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim 14 is deemed patentable over the prior art.
Claims (15-20) are allowed as those inherit the allowable subject matter from claim 14.
Reason for allowance for claims 9-13 was indicated in the office action mailed on  04/27/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898